238 Ga. 200 (1977)
232 S.E.2d 71
LODER
v.
THE STATE.
31829.
Supreme Court of Georgia.
Decided January 6, 1977.
Robert M. Coker, for appellant.
Arthur K. Bolton, Attorney General, Lewis R. Slaton, District Attorney, for appellee.
PER CURIAM.
The court grants the applicant's petition for a writ of certiorari in Loder v. State, 140 Ga. App. 166 (230 SE2d 124) (1976), vacates the judgment of the Court of Appeals and remands to that court for reconsideration in view of Thornton v. State, 238 Ga. 160 (1977). See Rule 37 (c).
Judgment vacated with direction. All the Justices concur, except Gunter and Ingram, JJ., who would grant certiorari for full consideration by this court, and Jordan, J., who would deny certiorari.